SENTENCIA
El apelante fue acusado de mutilación y portar armas. Se alegó que con un machete le cercenó cuatro dedos de la mano izquierda a Rafael Diez. El jurado le absolvió del delito grave. El juez lo condenó en el menos grave.
La defensa del apelante estriba en que la portación del machete fue incidental. El dictamen del juez de instancia sosteniendo que no fue incidental está sostenido por la eviden-cia presentada. Los hechos ocurrieron en una vía pública. La contención del apelante es al efecto de que el perjudicado lo fue a provocar a su casa; que él tomó un machete de la marquesina de su casa; que el perjudicado tenía un cuchillo y terminó peleando en la calle, por lo que la portación del machete fue incidental. Sin entrar a considerar si la portación de un machete en esas circunstancias es incidental, la prueba de cargo fue en el sentido de que el acusado salió de su casa con el machete en busca del perjudicado y lo alcanzó dos casas *582más adelante donde lo agredió. Creída esta prueba por el juez sentenciador, la misma sostiene el veredicto rendido.
El otro error apuntado carece de substancia. Se queja el apelante de que el juez cometió error al no permitirle argu-mentar el caso menos grave por segunda vez — el abogado había argumentado el caso completo ante el jurado — antes del juez fallar. Por la naturaleza de los hechos, al argumentar el caso ante el jurado, tenía necesariamente que discutir lo relacionado con la portación del arma. Así lo admite el propio apelante.
Se confirma la sentencia que dictó el Tribunal Superior, Sala de Caguas, en 16 de noviembre de 1966, pero se reduce a seis meses en virtud de lo dispuesto por la Ley Núm. 9 de 7 de julio de 1971.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Irizarry Yunqué disintió en opinión separada con la cual concurre el Juez Asociado Señor Rigau.
(Fdo.) Angel G. Hermida Secretario